Martin, J.
The defendants are appellants from a judgment which condemns them to pay to the plaintiff a sum of money, the price of a treasury note, which they had sold him, it having been refused by the Custom-House, on the ground that it was one of several treasury notes which had been cancelled and stolen. The evidence shows that the plaintiff had been in the *406habit of purchasing treasury notes from the defendants, which they refused to guaranty and endorse. The plaintiff having called on them for the purchase of such notes, he was answered that they had not any. Returning afterwards to their office, at a time when one was offered to them for sale, he was informed that they could purchase it, and was asked whether he would take it at a discount of one 1 £ per cent. On his answering in the affirmative, the defendants purchased it at a discount two, and sold it to him at 1 £.
The general issue was pleaded. The identity of the note was proved, and the refusal of it at the Custom-House. The liability of the defendants as vendors of a cancelled treasury note has been established by a decision of the Commercial Court, affirmed by us. Night v. Loufear, 7 Rob.
Their counsel has rested their defence on the knowledge which the plaintiff had, that they refused to guaranty or endorse the treasury notes which they sold; the length of time between the sale, and the offer to return the note; the absence of proof of the cancelling of the note; and the knowledge the plaintiff had, that they acted as brokers, selling the property of another.
The court, in our opinion, did not err. A vendor is always presumed .to guaranty the genuineness of the paper which he sells ; and that any other thing which he offers, is really what he pretends it to be. His liability in this respect, if it can in any case be excluded, must be so in the most positive manner; and his exemption cannot be easily admitted. As the length of time relied on, does not enable the defendants to sustain the plea of prescription, it cannot avail. The testimony of Morel establishes the defendants’ admission that the note had been cancelled. It is evident that the note became the property of the defendants, on their purchase of it on terms more advantageous to them than those at which the plaintiff acquired it. They did not, therefore, act as brokers in this transaction ; a circumstance which increases their responsibility for the genuineness of the note, and distinguishes it from that of a broker, if it be admitted that the latter is not answerable for the genuineness of the paper he sells.

Judgment affirmed.